Judgment, Supreme Court, Bronx County (John Collins, J.), rendered December 22, 1993, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant claims that testimony and physical evidence showing that at the time of the crime his car contained a toy machine gun, a handcuff case, and a license plate for a different car constituted unduly prejudicial "uncharged crimes” evi*185dence, since none of these items were actually used in the incident. This claim was not preserved by timely and specific objection, and we decline to review it in the interest of justice.
After conducting a Wade/Huntley hearing, the court properly denied defendant’s request to make an untimely Mapp motion, to be decided solely on the evidence adduced at the Wade! Huntley hearing. We agree with the hearing court that this procedure would have been prejudicial to the People, who had no notice that the hearing would encompass a search and seizure issue. We note that defendant did not request a new or reopened hearing. Concur—Ellerin, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.